August 20, 2021
/via certified mail/

The Honorable Thomas A. Varlan
U.S. District Judge

Suite 143

800 Market Street

Knoxville, TN 37902

Dear Judge Varlan,

On behalf of the undersigned concerned organizations, we write to express our deep concern with the
Department of Justice’s decision to retry Professor Anming Hu, an Asian immigrant who has been
unjustly investigated and prosecuted under the “China Initiative,” and detained in his home for over a
year separated from his family. As a task force of volunteers created in 2015 to address racial profiling
and related justice and fairness issues, APA Justice respectfully urges you to dismiss the case and acquit
Professor Hu in the best interest of justice and fairness.

Professor Hu is the first scientist and academic researcher to go to trial under the ill-conceived “China
Initiative” which was launched by the Department of Justice (DOJ) in November 2018, with the purported
aim of combating economic espionage and trade secret theft. The purported premise was that “[t]his
Initiative will identify priority Chinese trade secret theft cases, ensure that we have enough resources
dedicated to them, and make sure that we bring them to an appropriate conclusion quickly and
effectively.” In practice, a significant percentage of the cases under the initiative are not for economic
espionage or trade secret theft. We are concerned that the U.S. government has excessively criminalized
Asian American and immigrant scientists — particularly those of Chinese descent — and overreached under
the “China Initiative.”

The trial shows that Professor Hu’s case has nothing to do with theft of American trade secrets.
According to the FBI’s own witness testimony, the FBI initiated an economic espionage investigation
against Professor Hu based on a false premise in March 2018. Despite the FBI conducting undercover
surveillance of Professor Hu, and even his college-student son, they failed to find any evidence of
economic espionage or any other criminal activity. In fact, according to the Knox News report on June
13, 2021, the FBI spread misinformation to first implicate Professor Hu as a spy for China and then tried
to press him to become a spy for the U.S. government. When these efforts failed, federal prosecutors did
not drop the case despite no evidence of economic espionage, raising the concern of potential pretextual
prosecution.

As one juror commented after Your Honor’s declaration of a mistrial, “[i]t was a ridiculous case.”
Professor Hu is not alone. Many more academics and researchers are facing similar prosecutions with no
evidence of economic espionage under the “China Initiative.” About 90 Congressional and Senate
members have sent a bicameral letter to the Attorney General requesting an investigation of the alleged
misconduct of the FBI agent in Professor Hu’s case along with broader concerns of racial profiling under
the “China Initiative.”

 

 

SS ne ee
1

Case 3:20-cr-00021-TAV-DCP Document 133 Filed 08/26/21 Pagelof5 PagelD #: 2274
To the Asian American community, what happened to Professor Hu and his family is part of systemic
racial bias, discrimination, and profiling by the federal government against scientists and researchers of
Asian descent across the country. Prior to the “China Initiative,” Dr. Wen Ho Lee, Professor Xiaoxing
Xi, and Ms. Sherry Chen were also wrongfully accused of passing secrets to China.

While today’s xenophobic label used by the FBI is “Non-traditional Collectors,” it was “Thousand Grains
of Sand” when Dr. Lee was tried two decades ago. Judge James Parker subsequently issued an apology
for the government’s mistreatment of Dr. Lee. During World War II, the stereotypical term was the
“Fifth Column” which contributed to the incarceration of 120,000 Japanese Americans based on their
national origin. Although the Civil Liberties Act of 1988 was enacted to apologize to and redress the
internees two generations later, these persons and their families could never be made whole again.

Except for Native Americans and Pacific Islanders, and African Americans whose ancestors were forcibly
brought here, the United States is a nation of immigrants. The first Chinese persons arrived in the U.S.
almost 200 years ago. Since the building of the Transcontinental Railroad, Asian Americans have
contributed to every segment of the American society, including science and technology. However, from
the Chinese Exclusion Act of 1882 to the present, persons of Asian origin have repeatedly been portrayed
by the government as “Perpetual Foreigners” and a threat to our nation as a group. This has to change.

It is with this historical perspective and the prevailing facts in his case that we find the intent by the DOJ
to retry Professor Hu to be deeply concerning and invidious. Massive amounts of taxpayers’ dollars and
federal resources have already been spent without accountability to inflict enormous harm to Professor Hu
and his family in the government’s zeal to hunt for a non-existent spy. Overzealous investigations such as
Professor Hu’s undermines the U.S. Constitution as the government should have at least a reasonable
suspicion of wrongdoing before launching an investigation and race, ethnicity or national origin should
not be used to profile people.

The “China Initiative” has resulted in heightened fear within the Asian American community, undermines
the integrity of our justice system, and erodes trust in our federal government and democracy. Moreover,
these investigations and prosecutions have had a chilling effect on our communities such as deterring
immigration to the United States and deterring Asian Americans from submitting federal grant
applications and even pursuing a career in STEM fields in fear of being targeted. Many in the Asian
American community fear that they are being subjected to heightened scrutiny and are not treated like
other Americans due to their ethnicity.

Professor Hu has been courageous in going to trial and taking a stand for his innocence. We respectfully
urge you to dismiss the case and acquit Professor Hu in the best interest of justice and fairness.

Sincerely,

/s/ Steven Pei

/s/ Vincent Wang

/s/ Jeremy Wu

Co-organizers, APA Justice Task Force, https://www.apajustice.org/

 

Sc a Sc a meee nce ee
2

 

Case 3:20-cr-00021-TAV-DCP Document 133 Filed 08/26/21 Page 2of5 PagelD #: 2275
P.O. Box 257
McLean, VA 22101-0257

contact@apajustice.org

THE YELLOW WHISTLE™

a eam

Co-signing organizations:

Asian Americans Advancing Justice | AAJC

Asian-American Community Service Council

Asian American Legal Defense and Education Fund (AALDEF)

Defending Rights & Dissent

Greater Nashville Chinese Association (GNCA)

New England Chinese American Coalition (NECAC)

Ohio Chinese American Association (OCAA)

San Francisco Community Alliance for Unity, Safety & Education (SFCause)
University of Tennessee Chapter of the American Association of University Professors

ce:
Casey Thomas Arrowood, U.S. Attorney
A. Philip Lomonaco, Defense Counsel

 

 

Case 3:20-cr-00021-TAV-DCP Document 133 Filed 08/26/21 Page 3of5 PagelD #: 2276
Si a aH,

ZO6LE NUL “STAxouyy
JOOS OL 008

Cyl suns

ueyiV A “vy sewoy lL ospne

Ee

LS7ZO-TOTZZ VA ‘ues TIN
LSZ XOg ‘O'd

aos04 ysey Borsnl Wd¥
ny Aweaser

Case 3:20-cr-00021-TAV-DCP Document 133 Filed 08/26/21 Page 4of5 PagelD #: 2277
 

 

G X OL suoJsueWig 483NC 0Z0Z ABW Hv ld3 “sq| py S1qUBiom wnuixew ou} ‘sjuewdiys peuoeUsEU! 10.4

49Sb S&SS TOOO OTE O20e

MI

URE IEEE: EA

ee i iii
SNI1 GSLLod Ly G104 ‘ssauddv Nuniay SHLAO ~
HDI SHL OL AdOTSANS 40 dOL IW HANSILS A9V Id

‘9@5b SbSS TOOO OTE Oeoe

  
     

   

0Z-976 le LApOted
e062e 9001

 

g-%
dlvd SDV1SOd 'S"

So'h ye mya . .
ue! ‘ i l=] 33H FOVISOd “IV ALINOId Add TIVW
ado7aNa aivuivig oALIWOlUd

 

Case 3:20-cr-00021-TAV-DCP Document 133 Filed 08/26/21 Page5of5 PagelD #: 2278
